internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 6-genin-133535-03 date number info release date index number in re dear request to revoke sec_179 election this letter is in response to a letter dated date to the commissioner of internal_revenue_service requesting permission to revoke the election made under sec_179 of the internal_revenue_code on your federal_income_tax return for your farm machinery for us to respond to your specific request you must submit a request for a private_letter_ruling the request must comply with all the requirements of section of revproc_2003_1 2003_1_irb_1 a copy of selected selections of revrul_2003_1 has been enclosed for your reference we hope that you find the following general information to be helpful we are enclosing a copy of sec_179 of the code and the regulations under that section you may find sec_179 of particular interest under sec_179 an election made under sec_179 and any specification contained in any such election may not be revoked except with the consent of the commissioner such consent to revoke an election under sec_179 however will be granted only in extraordinary circumstances emphasis added see sec_1_179-5 of the income_tax regulations revproc_2003_1 provides the general procedures the internal_revenue_service follows in issuing private letter rulings and the related instructions for the submission of private_letter_ruling requests by taxpayers in addition taxpayers are required by statute to pay user fees for requests for private letter rulings under sec_15 of revproc_2003_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee is dollar_figure for private letter rulings however there is a reduced fee of dollar_figure for a request involving a business-related tax issue from a taxpayer with a gross_income of less than dollar_figure million see appendix a of revproc_2003_1 genin-133535-03 if you should decide to request a private_letter_ruling section of revproc_2003_1 provides information as to where to send the request also as we have noted above section of revproc_2003_1 provides general instructions for requesting a private_letter_ruling this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2003_1 we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at sincerely yours charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries enclosures
